Citation Nr: 0302433	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  97-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to April 
1965 and also had periods of active duty for training 
(ACDUTRA) with the Wyoming Air National Guard, including in 
August 1991 and from April 1996 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for coronary artery disease.  

In the course of the appeal the Board remanded the case to 
the RO for additional evidentiary and procedural development, 
including to verify the veteran's periods of ACDUTRA with the 
Air National Guard and to obtain a physician's nexus opinion.  
Following these developments the RO confirmed the denial of 
the veteran's claim in an August 2002 rating decision.  The 
case was returned to the Board in December 2002 and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  Cardiovascular disease, including coronary artery 
disease, did not have its onset during the veteran's period 
of active military service, or onset to a compensable degree 
within the first post-service year.

2.  The veteran did not sustain a myocardial infarction 
during any period of active duty or active duty for training.

3.  The veteran's coronary artery disease did not undergo an 
increase in disability  beyond the natural progression of the 
disease during any period of active duty for training.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active duty or active duty for training, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 
101(22), (23), (24), 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in March 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  He has also been notified via an 
August 2002 Supplemental Statement of The Case of the VCAA-
compliant revisions made to regulation 38 C.F.R. § 3.159 
(2002) regarding VA's duty to assist.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of the April 1999 remand which occurred 
during this appeal.  Medical nexus opinions specifically 
addressing the service connection claim on appeal have also 
been obtained.  (See Charles v. Principi, No. 01-1536 (U.S. 
Vet. App. Oct. 3, 2002).)  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of a heart abnormality, chest 
pain complaint or elevated blood pressure reading in service 
will permit service connection for cardiovascular disease, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The veteran's service medical records for his period of 
active duty from July 1961 to April 1965 show normal findings 
on chest X-ray and cardiovascular examination and normal 
blood pressure readings.  His post-service medical records do 
not show diagnoses or onset of hypertension or cardiovascular 
to a compensable degree within the one-year presumptive 
period following his discharge from active duty.  Therefore, 
service connection for coronary artery disease is not 
allowable on the basis of his military service from July 1961 
to April 1965.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

At a July 1997 RO hearing, the veteran reported that he had 
been a member of the Wyoming Air Force National Guard from 
January 1981 to June 1997.  He testified, in essence, that he 
should be granted service connection for coronary artery 
disease because the stress he experienced in relation to his 
duties as a food service specialist in preparation for 
deployment for Operation Desert Shield aggravated his heart 
condition while he was on ACDUTRA on August 19, 1991, causing 
him to experience chest pain, shortness of breath and 
numbness and necessitating his hospitalization at DePaul 
Hospital on that date.  Lay witness statements from L.L. and 
Senior Master Sergeant M.R., who were both present at the 
scene, corroborate the veteran's account of being 
hospitalized for chest pain and dyspnea.  Senior Master 
Sergeant M.R. also reported she was a medical technician and 
that to the best of her recollection the veteran had been 
diagnosed at the time with angina and hypertension.  The 
veteran's spouse testified that in August 1991, after the 
veteran was admitted for hospitalization, she had been 
informed by his treating physician that he had suffered a 
heart attack but that his condition was stabilized.  The 
veteran reported that there was a history of heart disease in 
his family.  He testified that on May 4, 1996, he experienced 
an angina attack while on deployment with the National Guard 
in Wisconsin which necessitated hospitalization for coronary 
artery bypass surgery.  In June 1997 he was medically 
discharged from the National Guard on account of his heart 
disease.

The veteran claims that his coronary artery disease is 
related to his service with the Wyoming Air National Guard.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2002).  The term, active 
military, naval, or air service, includes active duty, a 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. § 
101(22), (23), (24) (West 1991); 38 C.F.R. § 3.6(a) (2002).  
See generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Active duty for training includes full-time duty 
performed by members of the National Guard of any State.  See 
38 C.F.R. § 3.6(c).  Inactive duty training includes duty, 
other than full-time duty, performed by a member of the 
National Guard of any State.  See 38 C.F.R. § 3.6(d).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that a myocardial 
infarction is not an injury for purposes of 38 U.S.C.A. §§ 
101(24) and 1110.  See Brooks v. Brown, 5 Vet. App. 484 
(1993).  In upholding a denial of service connection for a 
myocardial infarction, the Court cited to VA General Counsel 
precedent opinion which concluded that "a myocardial 
infarction, sustained during the course of mandatory heavy 
exertion during inactive duty training, [does not] constitute 
'an injury' within the meaning of 38 U.S.C.A. § 101(24) so as 
to establish incurrence of a disability during such duty, or 
aggravation by injury of a preexisting disorder."  VAOPGCPREC 
86-90 (July 18, 1990).  Thus, since the veteran's coronary 
artery disease is clearly not an injury in the ordinary 
meaning of the term, service connection may only be 
established if it is found to have been incurred or 
aggravated during a period of ACDUTRA.

On August 19, 1991, during an annual tour of duty with the 
Wyoming Air National Guard, the veteran was hospitalized at 
DePaul Hospital for complaints of chest pain which radiated 
to his left arm.  An EKG was normal.  The impression was 
history consistent with unstable angina, rule out myocardial 
infarction.  On May 4, 1996, during another tour of duty, the 
veteran was hospitalized for unstable angina.  The veteran 
underwent coronary artery bypass grafting.  The diagnoses at 
discharge were arteriosclerotic coronary artery disease with 
history of an anterior wall myocardial infarction and 
hypertension.  Correspondence from the Wyoming Air National 
Guard confirmed that during the pertinent periods of August 
19, 1991 to August 23, 1991; April 29, 1996 to May 3 1996; 
May 6, 1996 to May 11, 1996; and May 17, 1996, the veteran's 
service was characterized as ACDUTRA.  The period from May 4, 
1996 to May 5, 1996 was characterized as INACDUTRA.  Based on 
the foregoing, the veteran claims that service connection for 
coronary artery disease is warranted.

It is conceded that the veteran was hospitalized for 
cardiovascular problems during periods of service in August 
1991 that were characterized as ACDUTRA and periods of 
service in April 1996 to May 1996 which, for the greater 
part, were characterized as ACDUTRA.  Therefore, the question 
which must be answered in order to resolve the veteran's 
claim is whether his current coronary artery disease had its 
onset or increased in severity during his periods of ACDUTRA, 
particularly whether this disease had its onset or increased 
in severity during the episodes in which he was hospitalized 
for unstable angina in August 1991 and May 1996.  Towards 
this end, in July 2002 VA obtained opinions from Donald 
Pansegrau, M.D., FACC, who is a private board-certified 
cardiologist, and also from a VA cardiovascular physician.  
Both specialists had reviewed the veteran's claims file and 
his pertinent medical history prior to providing their 
opinions.

In July 2002, Dr. Pansegrau presented the following narrative 
summary of his review of the record (in pertinent part) and 
then the following opinion:

"On August 19, 1991, (the veteran) had an episode 
of chest pain for which he was hospitalized and 
underwent serial EKG's and stress testing.  There 
was no evidence of myocardial infarction either on 
review of the records or in the conclusions from 
that hospitalization.  (As a) (m)atter of fact 
there is a record indicating he can return to 
unrestricted active duty and had a normal EKG and a 
normal myocardial perfusion image.  The discharge 
diagnosis was. . . non-cardiac chest pain.   (In 
December 1995) he had an episode of squeezing chest 
pain and underwent coronary arteriography at Rapid 
City Regional Hospital which showed (coronary 
artery lesions and partial obstructions consistent 
with coronary artery disease).  

In March of 1996 (the veteran) had recurrence of 
chest pain while on. . . medical treatment.  (I)n 
April 1996 he was somewhat better.  Thallium stress 
test was done which showed mild diffuse ischemic 
changes.  (His physician) felt that he was (capable 
of performing) restricted (military) duty but very 
definitely advised against world wide deployment or 
(assignment) into remote areas as it was felt that 
the (veteran) was going to require coronary bypass 
surgery at some time in the future.

On (May 4, 1996). . . while (on ACDUTRA and) doing 
paperwork assigned as a cook and nothing strenuous 
he developed chest pain.  He was hospitalized. . . 
where a repeat coronary arteriography was 
accomplished (which revealed partial obstruction of 
several coronary arteries identical in severity to 
that revealed in the prior coronary arteriography 
of December 1995).  Left ventricular function was 
normal as it had been on all previous examinations 
with no evidence of any myocardial infarction or 
scarring.  (The veteran) underwent coronary artery 
bypass (surgery on May 8, 1996).

IMPRESSION:  Chronic progressive coronary artery 
disease beginning in December of 1995 resulting in 
need for coronary artery bypass surgery in May of 
1996.  Coronary artery anatomy did not change nor 
was there an indication of myocardial infarction 
past or present as defined by total occlusion of 
the coronary vessel, myocardial necrosis, as 
documented by enzymes, or myocardial dysfunction as 
would be noted on left ventriculogram or 
(multigated angiogram) or echocardiograms.

CONCLUSION:  (The veteran) had obstructive coronary 
artery disease first documented in 1995 with 
negative evaluations for the same in (August) 1991 
by current standards of diagnosis applicable then 
and presently.  There is no evidence to indicate 
that any type of stress, strain or extremes of 
exertion precipitated the need for his coronary 
bypass surgery which had been contemplated months 
before the (May 4, 1996) episode.  Rather it 
appears that it was just the natural progression of 
the disease.  (The veteran) has no evidence of 
myocardial infarction past or up through the date 
and all of the records that I reviewed are negative 
for myocardial infarction."

In July 2002, the VA physician presented the following 
narrative summary of her  review of the record (in pertinent 
part) and then the following opinion:

"I did a page-by-page review of (the veteran's 
claims file).  (There were) two hospitalizations he 
had for chest pain while. . . serving in the 
National Guard.  The first episode occurred on 
August 19, 1991.  The admitting records show as a 
diagnosis 'history consistent with unstable angina, 
rule out myocardial infarction.'  

The claims folder indicates that a myocardial 
infarction was ruled out (based on negative 
findings for myocardial infarction obtained on 
exercise tolerance testing, stress EKG and Thallium 
imaging).  (C)ardiac workup was normal.  The 
veteran was returned to active status without 
restrictions, as a myocardial infarction was ruled 
out.  The. . . discharge diagnosis was 'non-cardiac 
chest pain.'

It should be noted that in many of the subsequent 
medical records, this episode of chest pain (on 
August 19, 1991) is referred to as being myocardial 
infarction.  This, apparently, is based on the 
veteran's history.  However, the records show that 
a myocardial infarction was ruled out, and indeed, 
that episode of chest pain was felt to be non-
cardiac.  There are records from the (veteran's) 
private medical doctor. . . indicating that the 
veteran was told he had not had a myocardial 
infarction.

The December 1995 coronary angiogram (of the 
veteran revealed the presence of partial coronary 
artery obstruction consistent with coronary artery 
disease).  Bypass surgery was discussed. . . (and) 
the records clearly indicate that bypass surgery 
was a serious consideration (as a treatment plan 
for the veteran).

The (veteran's) primary care physician noted (in 
January 1996 that the veteran was going to need 
coronary artery bypass surgery in the future).  

The veteran. . . had a stress test prior to 
deploying for the National Guard (in April 1996) 
that revealed no exercise-induced chest pain.  
(Cardiac testing revealed the presence of) mild 
ischemia. . .  consistent with what he had while 
hospitalized in December of 1995.  (His) 
(c)ardiologist. . . felt that at that point the 
veteran could go to National Guard Camp. . . in 
Wisconsin, but he did not feel the veteran should 
be deployed (overseas).  

(On) May 4, 1996, the veteran was (hospitalized) 
for chest pain.  There, a coronary angiogram was 
done which showed. . . findings consistent with 
what was obtained on the (December 1995) angiogram.  
(On May 8, 1996) bypass surgery was performed.

Reviewing the records from the August 19, 1991, 
episode of chest pain, there is no evidence to 
conclude that the episode was related to coronary 
artery disease.  In fact, the discharging physician 
indicated a diagnosis of non-cardiac chest pain.  
(The veteran) did not have a myocardial infarction 
at that time and had a negative cardiac workup.  
Therefore, there is no evidence. . . that the 
episode of chest pain on August 19, 1991, 
represented a cardiac condition.  

The episode of chest pain the veteran had on May 4, 
1996, was also non-exertional.  He was reportedly 
doing paperwork.  The records do not show any 
evidence to indicate that there was any heavy 
exertion while the veteran was on active duty for 
the (National) Guard or (that he was) under any 
undue stress that had caused the chest pain to 
exacerbate.  

CONCLUSION:  After extensive review of the above 
medical records, it is evident that there was no 
coronary artery disease, including unstable angina 
or myocardial infarction, diagnosed at the time of 
(the veteran's) August 19, 1991 hospitalization.

The veteran's anginal symptoms appeared to start 
late in 1995. . . (t)he evidence does not show that 
the (coronary artery disease) had its onset while 
(the veteran) was on (ACDUTRA).

The episode of chest pain that the veteran had on 
May 4, 1996, does not appear to have been 
precipitated by any heavy exertion or stress while 
on (National) Guard duty.  The description of that 
chest pain is consistent with what he was 
describing prior to deployment for the National 
Guard.  The angiogram done in May of 1996 showed 
the same findings that were obtained in December of 
1995, thus indicating that there had not been any 
progression of the disease.  Therefore, the 
evidence does not show that the pre-existing 
(coronary artery disease) was aggravated during, or 
by, (ACDUTRA).

The veteran's chest pain and subsequent bypass in 
1996 are a continuation of the symptoms that the 
veteran had first noted late in 1995, prior to 
deployment for the National Guard.  The records do 
not show that his condition was aggravated beyond 
what would be considered the natural progression, 
since his symptoms and angiogram did not change or 
worsen during, or because of, his (ACDUTRA).  
Certainly, the coronary artery disease was well 
described and pre-existed the veteran's deployment 
to the National Guard in late April of 1996.

This case was reviewed by board certified 
cardiologist Donald Pansegrau, M.D.  It is also his 
conclusion that the veteran's (coronary artery 
disease) did not have its onset in, nor was it 
aggravated beyond the natural progression by, the 
veteran's military service."

In view of the foregoing evidence, we find that the July 2002 
medical record summaries and opinions of the VA physician and 
the board-certified private cardiologist, Dr. Pansegrau, are 
extremely probative and dispositive of the questions at issue 
in this appeal.  The objective medical evidence is clearly 
and overwhelmingly against the conclusion that the veteran 
had an actual myocardial infarction on August 19, 1991, while 
on ACDUTRA, or on May 4, 1996, while on INACDUTRA, such that 
he could be granted service connection for his coronary 
artery disease on this basis.  A clear-cut diagnosis of 
coronary artery disease was first demonstrated in December 
1995, but the opinions of the VA physician and Dr. Pansegrau 
refute the notion that the veteran's coronary artery disease 
had been aggravated by his periods of ACDUTRA in April 1996 - 
May 1996.  

To the extent that the veteran, his lay witnesses and the 
witnessing military medical technician assert that he had a 
myocardial infarction on the ACDUTRA and INACDUTRA dates in 
question, or that his coronary artery disease was otherwise 
aggravated by stress related to his National Guard service 
during ACDUTRA, we find that the veteran and his lay 
witnesses lack the requisite medical training to have the 
expertise to comment upon medical observations, make medical 
diagnoses, or provide opinions of medical causation and 
etiology such that their statements in this regard are 
entitled to no probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While we take into account the probative value of 
the witness statement from the medical technician, Senior 
Master Sergeant M.R., in her capacity as a trained medical 
professional (See Pond v. West, 12 Vet. App. 341 (1999), we 
find that the content of her statement does not establish 
that the veteran had a myocardial infarction in August 1991 
and is far outweighed by the professional opinions of Dr. 
Pansegrau and the VA physician who both concluded that the 
veteran did not sustain a myocardial infarction on that date.

In view of the foregoing discussion we find that a grant of 
service connection for coronary artery disease is not 
warranted.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the veteran's appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

